DETAILED ACTION
Remarks
The instant application having Application No. 15/747224 filed on January 24, 2018.  After a thorough search and examination of the present application and in light of prior art made of record, claims 12-17 and 19-20 are allowed.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
          Authorization for this examiner’s amendment was given in a telephone interview with Attorney, Mr. Timothy Harbeck (Reg. No. 70,435) on June 1, 2021.

Please amend the claims as follows:

	1. – 11.  (Canceled)

	12.	(Currently Amended)  A method of managing a cache memory configured to use a branch prediction mechanism to rank stored documents, in particular text or image or audio or video documents, using a ranking model represented by an ensemble                 
                    T
                
             of additive regression trees Th with h=1,...H, H being a positive integer, the method providing a score value for each document in a set of M candidate documents di with i=1,...,M according to their relevance to a given user query q, wherein ranking the documents according to the branch prediction mechanism comprises: 
q, di) is represented by a vector x whose component x[j] with j=1,..., P, with P positive integer, is a numerical feature values representing a corresponding feature of the set                 
                    F
                
             = {f0,f1,…fP} of features characterizing the query-document pair (q, di); 
	each tree Th = (Nh,Lh) comprises a set of nodes Nh = {n0,n1,…}, wherein each node is associated with a Boolean test over a specific feature                 
                    
                        
                            f
                        
                        
                            ϕ
                        
                    
                    ∈
                    F
                
             and a pre-determined feature threshold γ in the form of x[φ]≤γ, and a set of leaves Lh = {l0,l1,…}, each leaf being associated to a prediction value representing the possible contribution of tree Th to the score value of a document, each node being the starting point of a right subtree and a left subtree connecting to respective node or leaf;
	the nodes of said set of nodes whose Boolean conditions evaluate to false are termed “false nodes,” and “true nodes” otherwise;
	the method providing, for a document, execution of a step of traversing all the trees Th in the ensemble                 
                    T
                
            , by taking the right subtree if a visited node is a false node, and the left subtree otherwise, until a leaf is reached, which is termed “exit leaf” eh(x) ∈ Lh with associated prediction value eh(x).val, the score value s(x) of the document being finally computed as a weighted sum over the prediction values eh(x).val of each tree Th; 
wherein each tree Th is traversed and a corresponding set Ch of candidate exit leaves is updated during the traversal, with Ch [Symbol font/0xCD] Lh, including said exit leaf eh, wherein initially Ch contains all the leaves in Lh, wherein the following further steps are executed:
	A.	for each tree Th, the Boolean test of all nodes in Nh = {n0,n1,…} are evaluated in an arbitrary order, 
	B1.	for a false node, the leaves in the left subtree are removed from Ch, 
	B2.	for a true node, the leaves in the right subtree are removed from Ch, 
	C.	the leftmost leaf in Ch is taken as the exit leaf eh.,
wherein the set of candidate documents is split into blocks and the tree ensemble is split into disjoint groups, one block of documents and one block of trees being both stored in a cache memory of said computer at the same time, each block of document being scored with respect to each disjoint group.

	13.	(Original) Method according to claim 12, wherein Ch is represented by a bitvector vh, initialized with all bits equal to 1, and each node of the tree Th is associated to a node bitvector of the same length of vh, and the following step is executed instead of steps B1 and B2:
	B3.	Performing a bitwise logical AND operation between vh and each node bitvector of a false node,
	In step C the exit leaf eh corresponding to the leftmost bit in vh.  

	14.	(Original) Method according to claim 13, wherein step A, instead of evaluating the Boolean test of all nodes, provides the discovering, for each fk[Symbol font/0xCE]                
                     
                    F
                
            , of the false nodes involving testing fk in any tree of the ensemble                 
                    T
                
            , wherein each node involving testing fk in any tree in                 
                    T
                
             is represented by a triple containing: (i) the feature threshold involved in the Boolean test; (ii) a number id of the tree that contains the node, wherein the number id is used to identify the bitvector vk to be updated; (iii) the node bitvector used to possibly update vk, wherein the set of said triples involving testing fk are sorted in ascending/descending order of their thresholds, and false nodes are determined by testing of a feature value against the threshold array and finding where the value of the feature threshold is reached in the ascending/descending order.  

	15.	(Currently Amended) Method according to claim 14, wherein:
	all the triples are stored in a cache memory of said computer in three separate arrays, 	a thresholds array, a tree ids array, and bitvectors array storing the corresponding 	thresholds, tree ids and bitvectors for each node in                 
                    T
                
            ;

	a leaves array is used which stores the prediction values of the leaves of each node 	in                 
                    T
                
            , grouped by their tree id.  

	16.	(Original) Method according to claim 14, wherein the testing of a feature value against the thresholds array is carried out only one every Δ thresholds in the thresholds array, wherein Δ is a pre-determined parameter, so that if a test succeeds the same necessarily holds for all the preceding Δ−1 thresholds, instead, if the test fails, the preceding Δ−1 thresholds are tested against the feature value.  

	17.	(Original) Method according to claim 12, wherein, when a pre-defined number of candidate documents have been scored and a prediction value eh(x).val for a subsequent document is to be found with respect to a tree Th, then such a subsequent document is discarded if eh(x).val is so low that the summation of any other prediction value from the remaining trees cannot give a sufficiently high score value s(x).  

	18.	(Canceled)  

	19.	(Original) Method according to claim 12, wherein the Boolean test has the form of x[φ] ≥ γ, and the method providing, for a document, execution of a step of traversing all the trees Th in the ensemble                 
                    T
                
            , by taking the left subtree if a visited node is a false node, and the right subtree otherwise, and steps B1, B2, C are now: 
	B1.	for a false node, the leaves in the right subtree are removed from Ch, 
	B2.	for a true node, the leaves in the left subtree are removed from Ch, 
	C.	the rightmost leaf in Ch is taken as the exit leaf eh. 

	20.	(Currently Amended) Computer program product, comprising executable code and a processor coupled with memory and cache controller executed the method of claim 12.  

	21.	(Canceled)  

	22.	(Canceled) 


Examiner’s Statement of Reasons for Allowance
Claims 12-17 and 19-20 are allowed over the prior art made of record.
The following is an Examiner’s Statement of Reasons for the indication of allowable subject matter:  Claims 12-17 and 19-20 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.  
The prior art of records teaches in the same field of invention.  
Prior art of record Kejariwal et al. (US Patent Publication No. 2010/0070457 A1) discloses optimization for a search, and has sets of instructions for receiving a first decision tree. The first decision tree includes several nodes, and each node is for comparing a feature value to a threshold value. The instructions are for weighting the nodes within the first decision tree, determining the weighted frequency of a first feature within the first decision tree, and determining the weighted frequency of a second feature within the first decision tree. The instructions order the features based on the determined weighted frequencies, and store the ordering such that values of features having higher weighted frequencies are retrieved more often than values of features having lower weighted frequencies within the first decision tree. 
Prior art of record Nima Asadi et al. ("Runtime Optimizations for Tree-Based Machine Learning Models", IEEE TRANSACTIONS on NOWLEDGE AND DATA ENGINEERING, 2014, p. 2281-2292, Vol. 26; 12 pages) discloses Tree-based models have proven to be an effective solution for web ranking as well as other machine learning problems in diverse domains. This paper focuses on optimizing the runtime performance of applying such models to make predictions, specifically using gradient-boosted regression trees for learning to rank. Although exceedingly simple conceptually, most implementations of tree-based models do not efficiently utilize modern superscalar processors. By laying out data structures in memory in a more cache-conscious fashion, removing branches from the execution flow using a technique called predication, and micro-batching predictions using a technique called vectorization, we are able to better exploit modern processor architectures. Experiments on synthetic data and on three standard learning-to-rank datasets show that our approach is significantly faster than standard implementations.
Prior art of record Dassa et al. (US Patent Publication No. 2011/0314007 A1) discloses content ranking using real-time data are provided. In accordance with some embodiments of the present invention, a method, implemented on a processor, for ranking content is provided. The method can include, among other things: receiving real-time information from a plurality of sources; supplementing the received real-time information with historical information and user influence information; analyzing the supplemented real-time information from the plurality of sources to determine real-time trend information; receiving a plurality of content snippets from a content provider; detecting similarities between each of the plurality of content snippets and the determined real-time trend information; ranking the plurality of content snippets based on the detected similarities; and displaying the ranked plurality of content snippets.
In contrast to Applicant’s claim 12, the cited references alone or in combination fail to suggest or to teach that “ranking digital documents by a computer, in particular text or image or audio or video documents, using a ranking model represented by an ensemble T of additive regression trees Th with h=1,...H, H being a positive integer, the method providing a score value for each document in a set of M candidate documents di with i=1,...,M according to their relevance to a given user query q, wherein: - each query-document pair (q, di) is represented by a vector x whose component x[j] with j=1,..., P, with P positive integer, is a numerical feature values representing a corresponding feature of the set T = {fofi,...fp} of features characterizing the query- document pair (q, di); - each tree Th = (Nh,Lh) comprises a set of nodes Nh = {no,ni,...}, wherein each node is associated with a Boolean test over a specific feature f4, e T and a pre-determined feature threshold y in the form of x[p]<y, and a set of leaves Lh = {lo,li,...}, each leaf being associated to a prediction value representing the possible contribution of tree Th to the score value of a document, each node being the starting point of a right subtree and a left subtree connecting to respective node or leaf; - the nodes of said set of nodes whose Boolean conditions evaluate to FALSE are termed false nodes, and "true nodes" otherwise; the method providing, for a document, execution of a step of traversing all the trees Th in the ensemble T, by taking the right subtree if a visited node is a false node, and the left subtree otherwise, until a leaf is reached, which is termed "exit leaf' eh(x) E Lh with associated prediction value eh(x).val, the score value s(x) of the document being finally computed as a weighted sum over the prediction values eh(x). val of each tree Th; wherein each tree Th is traversed and a corresponding set Ch of candidate exit leaves is updated during the traversal, with Ch c Lh, including said exit leaf eh, wherein initially Ch contains all the leaves in Lh, wherein the following further steps are executed: A. for each tree Th, the Boolean test of all nodes in Nh = {no,ni,...} are evaluated in an arbitrary order, 17B1. for a false node, the leaves in the left subtree are removed from Ch, B2. for a true node, the leaves in the right subtree are removed from Ch, C. the leftmost leaf in Ch is taken as the exit leaf eh, wherein the set of candidate documents is split into blocks and the tree ensemble is split into disjoint groups, one block of documents and one block of trees being both stored in a cache memory of said computer at the same time, each block of document being scored with respect to each disjoint group.”

Independent claim 20 similar to that of the independent claim 12; therefore, is allowable for the same reason as claim 12.  The dependent claims, being further limiting to the independent claims, definite and enabled by the specification are also allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASANUL MOBIN whose telephone number is (571)270-1289.  The examiner can normally be reached on 9:30AM to 6:00PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HASANUL MOBIN/
Primary Examiner, Art Unit 2168